DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-9 and 19-33 in the reply filed on January 8, 2021 is acknowledged.  Examiner notes that the restriction requirement had a typographical error in that the restriction stated that Group I encompassed Claims 1-9 and 19-27.  Rather, Group I actually encompasses Claims 1-9 and 19-33.
Examiner contacted applicant stating that Paragraphs 11-13 of the Restriction requirement dated December 11, 2020 requires election of a species and that applicant’s response filed January 8, 2021 did not provide an election of a species.  In a telephone conversation with Kevin Klughart on January 19, 2021, applicant elected Species I without traverse over the phone.  Species I is directed towards Claims 1-9.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and Claims 19-33 are withdrawn from further consideration as being drawn to a non-elected species, there being no allowable generic or linking claim.
An action on the merits of the elected invention and species, directed towards Claims 1-9, is provided below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fielding et al. US 2016/0192673 in view of Morgan et al. US 2003/0215593, Gray US 2003/0017248, and Godsey et al. US 2016/0075478.
Regarding Claim 1, Fielding et al. discloses a beverage flavor strip system comprising a release material layer (backing layer 230) adhered to and capable of being removed from an edible layer (layer 236) and multiple other edible layers (layers 240, 250) (‘673, FIG. 3) (‘673, Paragraph [0055]) wherein the release material layer 

    PNG
    media_image1.png
    752
    848
    media_image1.png
    Greyscale

Fielding et al. is silent regarding the layer to which the release material layer contacts being a second edible adhesive layer that coats a second inward face of an edible strip layer that coats a first adhesive side of a of an edible flavoring layer that also contains an edible flavoring layer.
Morgan et al. discloses a beverage flavor strip system comprising a release material layer (release substrate 410) adhered to and capable of being removed from an edible flavoring layer and an edible strip layer (layers 411) and an adhesive layer (adhesive layer 412) disposed on the plurality of edible layers (layers 411) (‘593, FIG. 5) (‘593, Paragraph [0027]).
Both Fielding et al. and Morgan et al. are directed towards the same field of endeavor of beverage flavor strip systems comprising a release material layer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage flavor strip system of Fielding et al. and incorporate an edible flavoring layer and an edible strip layer with an adhesive layer since Morgan et al. teaches that it was known and conventional to incorporate both an edible flavoring layer and an edible strip layer as well as an adhesive layer onto a beverage flavor strip system.
Further regarding Claim 1, Fielding et al. modified with Morgan et al. is silent regarding another edible adhesive layer that is disposed between two adjacent edible non-adhesive layers being incorporated into the beverage flavor strip system.
Gray discloses a beverage flavor strip system (beverage slices) (‘248, Paragraphs [0036] and [0169]) comprising an edible adhesive layer (edible bonding layer 231) (‘248, Paragraph [0033]) disposed between an edible flavoring layer (sheet 210 and an edible strip layer (sheet 211) (‘248, FIGS. 9-10) (‘248, Paragraphs [0086]-[0087]).
Both Fielding and Gray are directed towards the same field of endeavor of beverage flavor strips.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage flavor strip system of Fielding and 
Further regarding Claim 1, the limitations “said RML is configured to be removed from said SEA to allow attachment of said SEA to a beverage container with said EFL exposed for access by a beverage consumer for flavor enhancement of a beverage in said BC by said beverage consumer” are seen to be recitations regarding the intended use of the “beverage flavor strip system.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Fielding et al. modified with Morgan et al. and Gray obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or 
Regarding Claim 3, Godsey et al. discloses the edible flavoring layer (content layer 21) comprises salt (‘478, Paragraph [0022]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fielding et al. and construct the edible flavoring layer out of a salt as taught by Godsey et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Godsey et al. teaches that there was known utility in using salt as an ingredient for an edible flavoring layer in a beverage flavor strip system.  Additionally, one of ordinary skill in the art would 
Regarding Claim 6, Godsey et al. discloses the edible strip layer comprising gelatin (‘478, Paragraphs [0014] and [0037]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fielding et al. and construct the edible strip layer out of a gelatin as taught by Godsey et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Godsey et al. teaches that there was known utility in using gelatin as an ingredient for an edible strip layer in a beverage flavor strip system.  Additionally, one of ordinary skill in the art would incorporate the desired ingredients into the beverage flavor strip system based upon the desired flavor profile.
Regarding Claim 7, Gray discloses the edible strip layer comprising gelatin, sugar, and water (‘248, Paragraphs [0170]-[0172]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fielding et al. and construct the edible strip layer out of a gelatin, sugar, and water as taught by Gray since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Gray teaches that there was known utility in using gelatin, sugar, and water as ingredients for an edible strip layer in a beverage flavor strip system.  Additionally, one of ordinary skill in the art 
Regarding Claim 9, Fielding et al. discloses the release material layer comprising paper or plastic (‘673, Paragraph [0040]).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fielding et al. US 2016/0192673 in view of Morgan et al. US 2003/0215593, Gray US 2003/0017248, and Godsey et al. US 2016/0075478 as applied to claim 1 above in further view of Hass US 2009/0277397.
Regarding Claim 2, Fielding et al. modified with Morgan et al., Gray, and Godsey et al. is silent regarding the edible adhesive layers comprising corn syrup and water.
Hass discloses a beverage flavor strip system comprising an edible adhesive layer comprising corn syrup and water (‘397, Paragraphs [0011] and [0013]).
Both Fielding et al. and Hass are directed towards the same field of endeavor of beverage flavor strip systems.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fielding et al. and construct the edible adhesive layers with corn syrup and water as taught by Schreiner since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp.,
Regarding Claim 5, Hass discloses the edible flavoring layer comprising a sugar flavoring of a fruit (‘397, Paragraph [0011]).  Both Fielding et al. and Hass are directed towards the same field of endeavor of beverage flavor strip systems.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fielding et al. and construct the edible flavoring layer with a sugar flavoring of a fruit as taught by Schreiner since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Hass teaches that there was known utility in using a sugar flavoring of a fruit  as an ingredient for an edible flavoring layer in a beverage flavor strip system.  Additionally, one of ordinary skill in the art would incorporate the desired ingredients into the beverage flavor strip system based upon the desired flavor profile.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fielding et al. US 2016/0192673 in view of Morgan et al. US 2003/0215593, Gray US 2003/0017248, and Godsey et al. US 2016/0075478 as applied to claim 1 above in further view of Schreiner US 2010/0272864.
Regarding Claim 4, Fielding et al. modified with Morgan et al., Gray, and Godsey et al. is silent regarding the edible flavoring layer comprising a pickle flavor.
Schreiner discloses a beverage flavor strip system comprising multiple edible adhesive layers (flavor sheets 10F and 10G) and that any number of flavor sheets can be used (‘864, FIG. 7) (‘864, Paragraph [0032]) wherein layers of different flavors of edible adhesive is combined (‘864, Paragraph [0035]).  The edible flavoring layer comprises a pickle flavor (‘864, Paragraph [0035]).
Both Fielding et al. and Schreiner are directed towards the same field of endeavor of beverage flavor strip systems.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fielding et al. and construct the edible flavoring layer with a pickle flavor as taught by Schreiner since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Scheiner teaches that there was known utility in using a pickle flavor as an ingredient for an edible flavoring layer in a beverage flavor strip system.  Additionally, one of ordinary skill in the art would incorporate the desired ingredients into the beverage flavor strip system based upon the desired flavor profile.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fielding et al. US 2016/0192673 in view of Morgan et al. US 2003/0215593, Gray US 2003/0017248, and Godsey et al. US 2016/0075478 as applied to claim 1 above in further view of Costello et al. US 2014/0370159.
Regarding Claim 8, Gray discloses the edible strip layer comprising syrup, sugar, and flour (‘248, Paragraphs [0040], [0170], and [0172]).
Fielding et al. modified with Morgan et al., Gray, and Godsey et al. is silent regarding the edible strip layer materials being specifically glucose syrup and wheat flour.
Costello et al. discloses a beverage flavor strip system comprising an edible strip layer comprising glucose syrup and wheat flour (‘159, Paragraphs [0003] and [0128]).
Fielding et al. modified with Morgan et al., Gray and Godsey et al. as well as Costello et al. are directed towards the same field of endeavor of beverage flavor strip systems.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fielding et al. and construct the edible strip layer with glucose syrup and wheat flour as taught by Costello et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Costello et al. teaches that there was known utility in using glucose syrup and wheat flour as ingredients for an edible strip layer in a beverage flavor strip system.  Additionally, one of ordinary skill in the art would incorporate the desired ingredients into the beverage flavor strip system based upon the desired flavor profile.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Broen et al. US 2019/0193928 discloses a release material layer (protective layer 205) coated to an edible adhesive layer (layer 210) (‘928, FIG. 4) (‘928, Paragraphs [0038] and [0041]).
Fujihara et al. US 2009/0304891 discloses a sweetener for edible films (‘891, Paragraphs [0038] and [0103]) wherein the sweeteners are used for fruit dipping syrups (‘891, Paragraph [0039]).
Stewart US 2008/0305219 discloses an edible film adhered to a silicone coated paper (‘219, Paragraphs [0001] and [0044]).
Spurgeon et al. US 2002/0008751 discloses a release material layer (release sheet 310) adhered to and capable of being removed from an edible layer (edible layer 320) (‘751, FIGS. 19-20) (‘751, Paragraph [0070]).
Macpherson et al. US 5,017,394 discloses a release material layer (release paper 24) adhered to and capable of being removed from an edible layer (edible images 32) (‘394, FIG. 4).
Tsukioka US 5,895,682 discloses a second edible adhesive layer (inner release layer 7) attached to a release material layer (base 6) wherein the second edible adhesive layer (inner release layer 7) coats a strip layer (intermediate layer 8) wherein the strip layer (intermediate layer 8) coats a first edible adhesive layer (adhesive layer 9) (‘682, FIG. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792